Case: 22-30149       Document: 00516556043           Page: 1      Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           November 23, 2022
                                    No. 22-30149
                                                                              Lyle W. Cayce
                                  Summary Calendar
                                                                                   Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Cedric Conner,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:12-CR-69-1


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          Cedric Conner, federal prisoner #15915-035, moves to proceed in
   forma pauperis (“IFP”) on appeal of the January 11, 2022, order denying his
   motion for compassionate release per 18 U.S.C. § 3582(c)(1)(A). Conner’s
   notice of appeal was filed on March 1, 2022. He also sought leave to proceed


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30149      Document: 00516556043          Page: 2   Date Filed: 11/23/2022




                                    No. 22-30149


   IFP on appeal. The district court denied Conner’s request to proceed IFP
   on appeal and certified that the appeal was not taken in good faith because his
   notice of appeal was untimely.
           This court may dismiss an appeal during consideration of an interloc-
   utory motion if the appeal “is frivolous and entirely without merit.” 5th
   Cir. R. 42.2. Conner’s notice of appeal was filed after expiration of both
   the 14-day period for filing a notice of appeal under Federal Rule of Appellate
   Procedure 4(b)(1)(A) and the maximum 30-day extension that could be
   granted under Rule 4(b)(4). Because the district court did not err in enforce-
   ing the time limits in Rule 4(b), the untimeliness of Conner’s notice of appeal
   cannot be disregarded. See United States v. Leijano-Cruz, 473 F.3d 571, 574
   (5th Cir. 2006). The appeal is without arguable merit and is DISMISSED,
   and the motion to proceed IFP on appeal is DENIED. See 5th Cir. R.
   42.2.




                                         2